1 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 [X]Filed by the Registrant []Filed by a party other than the Registrant Check the appropriate box: [X]Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 FAMILY ROOM ENTERTAINMENT CORPORATION (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 2 Family Room Entertainment Corporation c/o Sunset-Gower Studios 1438 North Gower Street Box 68, Building 35, Suite 555, Hollywood, CA90028 Telephone (323) 993-7310 Finance Fax (323) 993-7316 MM DD, YYYY Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of Family Room Entertainment Corporation ("FMLY" or the “Company”), a New Mexico Corporation, to be held on January 24, 2008 at 9:00 A.M., local time, at FMLY Headquarters, Sunset Gower Studios, 1438 North Gower Street, Building 35, Suite 555, Hollywood, CA90028. At the Annual Meeting, the Stockholders will vote upon the following: 1. Elect a Board of Directors 2. Approval of a reverse split 3. Change the Company’s common stock par value from $.01 to a par value of $0.001. 4. Ratify the appointment of our independent accountants The Company's board of directors unanimously recommends that you vote FOR the above-mentioned proposals. I hope you will be able to attend the Meeting. However, whether or not you plan to attend the Meeting, we request that you vote with the enclosed proxy card. If you should have any questions in regard to any of the above-mentioned proposals, please do not hesitate to call our Stockholder Relations Department or me at (323) 993-7310. Sincerely yours, /s/ George Furla George Furla Co-Chairman and Chief Executive Officer YOUR VOTE IS IMPORTANT Whether or not you expect to attend in person, we urge you to vote your shares by signing, dating, and returning the enclosed proxy card at your earliest convenience. This will ensure the presence of a quorum at the meeting. Promptly voting your shares will save the Company the expenses and extra work of additional solicitation. An addressed envelope is enclosed if you wish to vote your shares by mail. Submitting your proxy now will not prevent you from voting your stock at the meeting if you desire to do so, as your vote by proxy is revocable at your option. 3 Family Room Entertainment Corporation c/o Sunset-Gower Studios 1438 North Gower Street Box 68, Building 35, Suite 555, Hollywood, CA90028 Telephone (323) 993-7310 Finance Fax (323) 993-7316 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held January 24, 2008. The Annual Meeting of Stockholders of Family Room Entertainment Corporation will be Held at Sunset Gower Studios 1438 North Gower Street, Building 35, Suite 555, Hollywood, CA90028, at 9:00 a.m., local time, to consider and act upon the following: 1. The election of persons named in the accompanying Proxy Statement to serve as directors on the Company’s board of directors (the “Board”) and until their successors are duly elected and qualified; 2. To approve a stock combination (reverse split) of the Common Stock in an exchange ratio of one newly issued share for each 200 outstanding shares of Common Stock; 3. To approve an amendment to the Certificate of Incorporation to change the Company’s common stock par value from $.01 to a par value of $0.001. 4. To ratify the appointment of PMB Helin Donovan, LLP, as the Company’s independent auditors for the fiscal year ending June 30, 2008; and 5. To consider and transact such other business as may properly come before the Meeting or any adjournment(s) thereof. A Proxy Statement, form of Proxy and the Annual Report to Stockholders of the Company for the fiscal year ended June 30, 2007 are enclosed herewith. Only holders of record of Common Stock at the close of business on December 7, 2007 are entitled to receive notice of and to attend the Meeting and any adjournment(s) thereof. The stock transfer books of the Company will remain open between the record date and the date of the Meeting. At least 10 days prior to the Meeting, a complete list of the stockholders entitled to vote will be available for inspection by any stockholder, for any purpose germane to the Meeting, during ordinary business hours, at the executive offices of the Company. Should you receive more than one Proxy because your shares are registered in different names and addresses, each Proxy should be signed and returned to assure that all your shares will be voted. You may revoke your Proxy at any time prior to the Meeting.If you attend the Meeting and vote by ballot, your Proxy will be revoked automatically and only your vote at the Meeting will be counted.If you do not expect to be present at the Meeting, you are requested to fill in, date and sign the enclosed Proxy, which is solicited by the Board of the Company, and to mail it promptly in the enclosed envelope. In the event there are not sufficient votes for a quorum or to approve or ratify any of the foregoing proposals at the time of the Meeting, the Meeting may be adjourned by a vote of the majority of the votes cast by the stockholders entitled to vote thereon.Whether or not 4 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS - continued you expect to attend the Meeting, to assure that a quorum is present at the Meeting or an adjournment thereof, and there are sufficient votes to vote on all of the foregoing proposals, please sign, date and return promptly your Proxy (even after January 24, 2008 the original Meeting date) in the stamp-addressed envelope provided. By Order of the Board of Directors /s/ George Furla George Furla Co-Chairman and Chief Executive Officer Dated: MM DD, YYYY IMPORTANT The return of your signed Proxy as promptly as possible will greatly facilitate arrangements for the Meeting.No postage is required if the Proxy is returned in the envelope enclosed for your convenience and mailed in the United States. 5 Family Room Entertainment Corporation c/o Sunset-Gower Studios 1438 North Gower Street Box 68, Building 35, Suite 555, Hollywood, CA90028 Telephone (323) 993-7310 Finance Fax (323) 993-7316 Proxy Statement MM DD, YYYY This Proxy Statement and the accompanying Proxy card are furnished in connection with the solicitation of proxies by the Board of Directors of Family Room Entertainment Corporation to be voted at the Annual Meeting of Stockholders of the Company (the "Meeting").The approximate mailing date of this Proxy Statement is MM DD, YYYY.A Proxy may be revoked at any time before it is voted at the meeting by submitting a later-dated Proxy or by giving written notice of such revocation to the Secretary of the Company. If you do attend the Meeting, you may vote by ballot at the meeting and cancel any Proxy previously given. VOTING SECURITIES All holders of record of the Company’s Common Stock at the close of business on December 7, 2007 are entitled to vote at the Meeting.Each share entitles the holder to one vote.The persons appointed by the enclosed Proxy card have advised the Board of Directors that it is their intention to vote at the meeting and comply with the instructions on the Proxy cards received from stockholders and, if no contrary instruction is indicated on the Proxy card, for the election of the persons nominated to serve as directors and in accordance with the recommendations of the Board of Directors on any other matter brought before the meeting. Voting of Proxies A form of proxy for use at the Annual meeting and a return envelope for the proxy are enclosed. A shareholder may revoke the authority granted by his or her execution of a proxy at any time before the effective exercise of such proxy by filing with the Secretary of the Company a written notice of revocation or a duly executed proxy bearing a later date, or by voting in person at the Annual meeting. The Company’s Common Shares represented by executed and unrevoked proxies will be voted in accordance with the choice or instructions specified thereon. If no specifications are given, the shares represented thereby will be voted in favor of the matters as set forth in this proxy statement and the accompanying Notice of Annual Meeting of Shareholders, and in accordance with the best judgment of the Board of Directors on any other matters which may properly come before the Annual meeting. The specific proposals to be considered and acted upon at the Meeting are summarized in the accompanying Notice of Annual Meeting of Stockholders and are described in more detail in this Proxy Statement.On December 7, 2007, the record date for determination of stockholders entitled to notice of and to vote at the Meeting, 1,894,763,161 shares of the Company's common stock, par value $.01 (the "Common Stock"). Each stockholder is entitled to one vote for each share of Common Stock. The attendance, in person or by proxy, of the holders of a majority of the outstanding voting shares of Common Stock entitled to vote at the Meeting is necessary to constitute a quorum.A vote of the holders of a majority of the number of outstanding shares of Common 6 Proxy Statement-Continued Stock, present, in person or represented by proxy at the Meeting and entitled to vote at the Meeting, will be required for the approval of the amendment to the Company's certificate of incorporation (the "Certificate of Incorporation"), the election of directors, to effect a reverse split of the shares, and the election of the Company’s accountants. Although the Company is a New Mexico corporation, under Section 2115 of the California Corporations Code, certain provisions of the California Corporation Code apply to the Company because of the residence of the Company's stockholders and the extent of its business operations and assets in California. The provisions pertaining to certain requirements of cumulative voting apply to the Company. Stockholders have cumulative voting rights when voting for directors. Accordingly, any stockholder may multiply the number of votes he or she is entitled to vote by the number of directors to be elected and allocate votes among the candidates in any manner. However, no voting stockholder may cast cumulative votes unless the name(s) of the director candidate or candidates have been placed in nomination prior to the voting and the stockholder, prior to the voting, has given notice at the Meeting of its intention to cumulate its shares. If any one stockholder has given a notice of its intention to cumulate votes then all stockholders may cumulate their votes for director candidates in nomination. Stockholders may exercise such cumulative voting rights, either in person or by proxy after providing the proper notice.The director nominees receiving the highest number of votes will be elected. The Board intends to vote proxies equally for the nominees unless otherwise instructed on the Proxy Card.If you do not wish your votes to be voted for particular nominees, please identify the exceptions in the designated place on the Proxy Card. If at the time of the Meeting one or more of the nominees have become unavailable to serve, votes represented by Proxies will be voted for the remaining nominees and for any substitute nominee or nominees designated by the Board. Directors elected at the Meeting will hold office until the next Annual Meeting of Stockholders or until their successors have been elected and qualified. All votes will be tabulated by the inspector of election appointed for the Meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Abstentions and broker non-votes are counted as present for purposes of determining the presence or absence of a quorum for the transaction of business. Abstentions will be counted towards the tabulations of votes cast on proposals presented to the stockholders and will have the same effect as negative votes except in regard to the election of directors. Broker non-votes will not be counted towards the tabulations of votes cast on proposals presented to the stockholders. You may revoke your Proxy at any time before it is voted at the Meeting by submitting a later-dated proxy or by giving written notice of revocation to the Secretary of the Company.If you do attend the Meeting, you may vote by ballot at the Meeting and cancel any proxy previously given.Abstentions and broker non-votes are counted as shares present for determination of a quorum, but are not counted as "For" or "Against" votes on any item to be voted on and are not counted in determining the amount of shares voted on an item. 7 Proxy Statement-Continued The holders of a majority of the stock issued and outstanding and entitled to vote, present in person or represented by proxy, shall constitute a quorum. The vote of the holders of a majority of the stock having voting power present in person or represented by proxy at the meeting is necessary to approve the increase in authorized common stock. Revocability of Proxy If the enclosed form of Proxy is properly signed and returned, the shares represented thereby will be voted at the Meeting in accordance with the instructions specified thereon. If the Proxy does not specify how the shares represented thereby are to be voted, the Proxy will be equally voted FOR the election of the five directors proposed by the Board unless the authority to vote for the election of such directors is withheld and, if no contrary instructions are given, the Proxy will be voted FOR the approval of Proposals 1, 2, 3 and 4 as described in the accompanying Notice and Proxy Statement. You may revoke or change your Proxy at any time before the Meeting by filing with the Secretary of the Company at the Company's principal executive offices at Sunset-Gower Studios, 1438 North Gower Street, Box 68, Bldg 35, Suite 555, Hollywood, CA 90028, a notice of revocation or another signed Proxy with a later date. You may also revoke your Proxy by attending the Meeting and voting in person. Dissenter’s Right of Appraisal The General Corporate Law of New Mexico does not provide for dissenter’s rights of appraisal in connection with the proposed actions. Solicitation The Company will bear the entire cost of solicitation, including the preparation, assembly, printing and mailing of this Proxy Statement, the form of Proxy and any additional solicitation materials furnished to the stockholders. Copies of solicitation materials will be furnished to brokerage houses, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward this solicitation material to such beneficial owners. The Company may reimburse such persons for their costs in forwarding the solicitation materials to such beneficial owners. In addition to the solicitation of Proxies by mail, Proxies may be solicited without extra compensation paid by the Company by directors, officers and employees of the Company by telephone, facsimile, telegraph or personal interview. When are shareholder proposals due for the 2008 Annual Meeting? To be included in next year’s proxy statement, shareholder proposals must be submitted in writing by July 2, 2008 to: George Furla, c/o Sunset-Gower Studios, 1438 North Gower Street Box 68, Building 35, Suite 555, Hollywood, CA90028. Shareholder proposals submitted after July 2, 2008 will not be included in the proxy statement but may be raised at the 2008 Annual Meeting. However, the persons named in the proxy card for the 2008 Annual Meeting will be allowed to use their discretionary voting authority with respect to shareholder proposals submitted after July 2, 2008 when the proposal is raised at the 2008 Annual Meeting, without any discussion of the matter in the proxy statement for that meeting. The cost of all solicitation will be borne by the Company. 8 PROPOSAL 1 ELECTION OF THE BOARD Nominees For Election as Directors The persons named below are nominees for director to serve until the next annual meeting of stockholders and until their successors have been elected and qualified. Management has selected three nominees of which two are currently directors of the Company. Each person nominated for election has agreed to serve if elected, and management has no reason to believe that any nominee will be unavailable to serve. Unless otherwise instructed, the Proxy holders will vote the Proxies received by them for the nominees named below. The proxies received by the Proxy holders cannot be voted for more than three directors, and, unless otherwise instructed, the Proxy holders will vote such proxies for the nominees named below. The three candidates receiving the highest number of affirmative votes of the shares entitled to vote at the Meeting will be elected directors of the Company. If, however, any of those named are unable to serve, or for good cause decline to serve at the time of the Meeting, the persons named in the enclosed Proxy will exercise discretionary authority to vote for substitutes. The Board is not aware of any circumstances that would render any nominee unavailable for election. The following table sets forth certain information regarding the nominees for election as directors. NameAgeExecutive Position Held George Furla 48 Co-Chairman, CEO and President Randall Emmett 38 Co-Chairman, COO and Assistant Secretary Anthony Cataldo
